Citation Nr: 1315022	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  09-49 336	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for left orchitis, residuals of mumps.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  This RO denied a compensable rating for left orchitis, and an April 2009 RO decision continued the noncompensable rating.  

The Board denied the Veteran's increased rating claim in a January 2011 decision.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  

In a Memorandum Decision (single-judge), dated in June 2012, the Court affirmed the Board's January 2011 denial.  The Judgment was entered in July 2012.  That same month, the appellant's counsel filed a motion to vacate the Board's decision and dismiss the action.  Counsel indicated that after the Court's June 2012 decision, she discovered that the Veteran had passed away in April 2012.  She was unaware of any appointed substitute for accrued benefits purposes.  

In an August 2012 Order, the Court recalled its July 2012 Judgment; revoked its June 2012 Memorandum Decision; and vacated the Board's January 2011 decision.  Finally, the Court ordered that the appeal be dismissed.  The case was returned to the Board for its dismissal.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1944 to May 1946.  

2.  The Board was notified that the Veteran died in April 2012.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


